







[clawbackpol2016_image1a01.jpg]
Clawback Policy


Administration Information Schedule    
Policy Name
Clawback Policy
Approval Date
 
Next Review Date
 
Last Updated Information
 
Title of Policy Owner
Head of People & Culture
Policy Governance Authority
Compensation Committee
Issuing Department
People & Culture
Details of Policy Approval Authority
Approved By:
GWB Compensation Committee



[clawbackpol2016_image1a01.jpg]
CLAWBACK POLICY


Introduction  


The Board of Directors (the “Board”) of Great Western Bancorp, Inc., (“the
Company”) believes that it is in the best interests of the Company and its
shareholders to create and maintain a culture that emphasizes integrity and
accountability and that reinforces the Company’s pay-for-performance
compensation philosophy. The Board has therefore adopted this policy which
provides for the recoupment of certain executive compensation in the event of an
accounting restatement resulting from material noncompliance with financial
reporting requirements under the federal securities laws (the “Policy”). This
Policy is designed to comply with Section 10D of the Securities Exchange Act of
1934 (the “Exchange Act”).
 
Administration  


This Policy shall be administered by the Board or, if so designated by the
Board, the Compensation Committee, in which case references herein to the Board
shall be deemed references to the Compensation Committee. Any determinations
made by the Board shall be final and binding on all affected individuals.
 
Covered Executives  


This Policy applies to the Company’s future, current and former executive
officers as defined in the Securities Exchange Act of 1934, as amended, and as
determined by the Board in accordance with Section 10D of the Exchange Act and
the listing standards of the national securities exchange on which the Company’s
securities are listed, and such other senior executives or employees, who may
from time to time be deemed subject to the Policy by the Board (”Covered
Executives”).
 
Recoupment; Accounting Restatement  


In the event the Company is required to prepare an accounting restatement of its
financial statements due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws, the Board will
require reimbursement or forfeiture of any excess Incentive Compensation
received by any Covered Executive during the three completed fiscal years
immediately preceding the date on which the Company is required to prepare an
accounting restatement.
 
Incentive Compensation  


“Incentive Compensation” means all bonuses and other incentive and equity
compensation awarded to each of the Covered Executives, the amount, payment
and/or vesting of which was calculated based wholly or in part on the
application of objective performance criteria measured during any part of the
period covered by the restatement of any of the following; provided that such
compensation is granted, earned or vested based wholly or in part on the
attainment of a financial reporting measure (reporting measures such as Net
Income, Efficiency Ratio, Return on Equity, Return on Tangible Assets), which
may include but are not limited to:
 
•
Annual bonuses and other short- and long-term cash incentives.

•
Stock options.

•
Stock appreciation rights.

•
Restricted stock.

•
Restricted share units.

•
Performance shares.

•
Performance share units.

Excess Incentive Compensation: Amount Subject to Recovery  


The amount to be recovered will be the excess of the Incentive Compensation paid
to the Covered Executive based on the erroneous data over the Incentive
Compensation that would have been paid to the Covered Executive had it been
based on the restated results, as determined by the Board.
 
If the Board cannot determine the amount of excess Incentive Compensation
received by the Covered Executive directly from the information in the
accounting restatement, then it will make its determination based on a
reasonable estimate of the effect of the accounting restatement.
Exceptions
The Board shall not seek recovery to the extent it determines (i) that to do so
would be unreasonable or (ii) that it would be better for the Company not to do
so. In making such determination, the Board shall take into account such
considerations as it deems appropriate, including, without limitation, (A) the
likelihood of success under governing law versus the cost and effort involved,
(B) whether the assertion of a claim may prejudice the interests of the Company,
including in any related proceeding or investigation, (C) the passage of time
since the occurrence of the act in respect of the applicable fraud or
intentional illegal conduct and (D) any pending legal proceeding relating to the
applicable fraud or intentional illegal conduct.
Due Process Rights
Before the Board determines to seek recovery pursuant to this policy, it shall
provide to the Covered Executive written notice and the opportunity to be heard,
at a meeting of the Board (which may be in-person or telephonic, as determined
by the Board).
Manner of Repayment
If the Board determines to seek a recovery pursuant to this policy, it shall
make a written demand for repayment from the Covered Executive and, if the
Covered Executive does not within a reasonable period tender repayment in
response to such demand, and the Board determines that he or she is unlikely to
do so, the Board may seek a court order against the Covered Executive for such
repayment.


Method of Recoupment  
    
The Board will determine, in its sole discretion, the method for recouping
Incentive Compensation hereunder which may include, without limitation:
 
    (a) requiring reimbursement of cash Incentive Compensation previously paid;
 
    (b) seeking recovery of any gain realized on the vesting, exercise,
settlement, sale, transfer or other disposition of any equity-based awards;
 
    (c) offsetting the recouped amount from any compensation otherwise owed by
the Company to the Covered Executive;
 
    (d) cancelling outstanding vested or unvested equity awards; and/or
 
    (e) taking any other remedial and recovery action permitted by law, as
determined by the Board.
 
No Indemnification  


The Company shall not indemnify any Covered Executives against the loss of any
incorrectly awarded Incentive Compensation.
 
Interpretation  


The Board is authorized to interpret and construe this Policy and to make all
determinations necessary, appropriate or advisable for the administration of
this Policy. It is intended that this Policy be interpreted in a manner that is
consistent with the requirements of Section 10D of the Exchange Act and any
applicable rules or standards adopted by the Securities and Exchange Commission
or any national securities exchange on which the Company’s securities are
listed.
 
Effective Date  


This Policy shall be effective as of the date it is adopted by the Board (the
“Effective Date”) and shall apply to Incentive Compensation that is approved,
awarded or granted to Covered Executives on or after that date.
 
Amendment; Termination  


The Board may amend this Policy from time to time in its discretion and shall
amend this Policy as it deems necessary to reflect final regulations adopted by
the Securities and Exchange Commission under Section 10D of the Exchange Act and
to comply with any rules or standards adopted by a national securities exchange
on which the Company’s securities are listed. The Board may terminate this
Policy at any time.
 
Other Recoupment Rights  


The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award agreement
or similar agreement entered into on or after the Effective Date shall, as a
condition to the grant of any benefit thereunder, require a Covered Executive to
agree to abide by the terms of this Policy. Any right of recoupment under this
Policy is in addition to, and not in lieu of, any other remedies or rights of
recoupment that may be available to the Company pursuant to the terms of any
similar policy in any employment agreement, equity award agreement, or similar
agreement and any other legal remedies available to the Company.
 
Impracticability  


The Board shall recover any excess Incentive Compensation in accordance with
this Policy unless such recovery would be impracticable, as determined by the
Board in accordance with Rule 10D-1 of the Exchange Act and the listing
standards of the national securities exchange on which the Company’s securities
are listed.
 
Successors  


This Policy shall be binding and enforceable against all Covered Executives and
their beneficiaries, heirs, executors, administrators or other legal
representatives.
 






This Policy and/or Procedure is the property of Great Western Bancorp, Inc. and
its affiliates and may not be copied, reproduced, stored in a retrieval system,
or transmitted in any form or by any means, without proper authorization.




1

